United States Court of Appeals,

                                         Eleventh Circuit.

                                           No. 94-7158.

                              Donald WILSON, Plaintiff-Appellant,

                                                 v.

 BLANKENSHIP, Warden of Montgomery City Jail, Miss Hall, Assistant Warden, Employee of
Montgomery City Jail, Mr. Parks, Employee of Montgomery City Jail, Mrs. Hawkens, Employee
of Montgomery City Jail, Janice Hopkins, Pam Harding, U.S. Marshal, Defendants-Appellees.

                                          Dec. 31, 1998.

Appeal from the United States District Court for the Middle District of Alabama. (Nos. CV 92-A-
865-N, CV 92-A-869-N), W. Harold Albritton, Judge.

Before ANDERSON and BIRCH, Circuit Judges, and COHILL*, Senior District Judge.

       BIRCH, Circuit Judge:

       In this appeal from consolidated actions under 42 U.S.C. § 1983 and Bivens v. Six Unknown

Named Agents of Federal Bureau of Narcotics, 403 U.S. 388, 91 S.Ct. 1999, 29 L.Ed.2d 619 (1971),

we determine whether a federal pretrial detainee was subjected to unconstitutional conditions of

imprisonment in a city jail. The district court granted summary judgment to the federal marshal, the

wardens, and the correctional officers.      We affirm because we conclude that all of the

defendants-appellees are entitled to qualified immunity.

                                       I. BACKGROUND

       On September 12, 1991, plaintiff-appellant, Donald Wilson, was arrested by drug

enforcement agents in Fort Lauderdale, Florida, for a narcotics violation on a warrant issued by the

federal district court in the Middle District of Alabama. A magistrate judge in Fort Lauderdale


   *
   Honorable Maurice B. Cohill, Jr., Senior U.S. District Judge for the Western District of
Pennsylvania, sitting by designation.
ordered Wilson removed from the Southern District of Florida to the Middle District of Alabama.

Because there is no federal detention facility in the Middle District of Alabama, individuals awaiting

trial or sentencing on federal charges are housed in municipal and county jails in the district pursuant

to intergovernmental agreements, or contracts, with the United States Marshals Service ("Marshals

Service"). One such jail used by the Marshals Service to house federal detainees is the Montgomery

City Jail ("MCJ") in Montgomery, Alabama.

        Defendant-appellee Pam Harding, a criminal investigator for the Marshals Service stationed

in Montgomery, transported Wilson from the Northern District of Georgia to MCJ pending his trial

and moved him on other occasions for court proceedings. Wilson was housed at MCJ from October

1, 1991, until December 17, 1991, when he was moved to Dothan City Jail to await sentencing.1

Wilson presently is incarcerated in at the Federal Correctional Institution in Raybrook, New York.

        In his consolidated actions under § 1983 and Bivens, Wilson sought compensatory and

punitive damages2 for alleged constitutional violations during his stay at MCJ. He contended that

the absence of a law library at MCJ allegedly caused him to plead guilty to his then-pending federal

charge and prevented him from litigating pro se a related forfeiture case as well as this civil rights

case. He also alleged that he suffered unconstitutional confinement conditions at MCJ, including

overcrowding, disciplinary confinement, and lack of exercise, which allegedly caused him stress,

weight gain, and high blood pressure. Defendants-appellees are L.M. Blankenship, MCJ warden




   1
    Wilson returned briefly to MCJ in February, 1992, prior to transportation to his designated
federal correctional institution to serve his sentence.
   2
   Wilson sued defendants-appellants jointly and severally for $500,000 compensatory damages
and $900,000 punitive damages.
at the relevant time; Sharon Hall, assistant MCJ warden at the relevant time; Janice Hopkins3 and

Rafael Parks,4 correctional officers; and Harding. All of these defendants-appellees pled qualified

immunity as an affirmative defense.5 The district court treated the ordered special reports by

Harding, Blankenship, Hall, Hopkins, and Parks as motions for summary judgment. Wilson moved

for summary judgment and requested a jury trial.

       Following an evidentiary hearing, the magistrate judge recommended that summary

judgment be entered for all defendants. The district judge adopted the recommendation of the

magistrate judge, denied Wilson's motion for summary judgment and request for a jury trial, and

granted summary judgment in favor of all the defendants. On appeal, Wilson pursues his

contentions of unconstitutional confinement conditions at MCJ.

                                         II. ANALYSIS

        We review de novo a district judge's grant of summary judgment. See Hale v. Tallapoosa

County, 50 F.3d 1579, 1581 (11th Cir.1995). When "there is no genuine issue as to any material fact

and ... the moving party is entitled to a judgment as a matter of law," summary judgment is



   3
    Although Wilson appears to have sued both "Mrs. Hawkens" and "Janice Hopkins," the
record clarifies that this is one correctional officer and that her correct name is Janice H.
Hopkins. See R1-14, Hopkins Affidavit at 1.
   4
    The record shows that defendant-appellee "Mr. Park" is correctional officer Rafael Parks, Sr.
See R1-14, Parks Affidavit at 1.
   5
    Although Wilson's original complaint states that he sued the state defendants in both their
individual and official capacities, the record and course of proceedings indicate that he sued
these defendants only in their individual capacities. See Colvin v. McDougall, 62 F.3d 1316,
1317 (11th Cir.1995) (stating that the complaint and course of proceedings determines whether
civil rights defendants are sued in individual or official capacities). In suing for monetary
damages solely, Wilson named the individual defendants and described their involvement in his
alleged constitutional deprivations. Moreover, none of the defendants pled Eleventh
Amendment, sovereign immunity, which would relate to suit in their official capacities, and all
pled the affirmative defense of qualified immunity from suit in their individual capacities.
appropriate. Fed.R.Civ.P. 56(c). Because of the similarity in the causes of action, a Bivens case

challenges the constitutionality of federal officials' conduct, while § 1983 challenges the

constitutionality of state officials' conduct, we "generally apply § 1983 law to Bivens cases." Abella

v. Rubino, 63 F.3d 1063, 1065 (11th Cir.1995) (per curiam).

        Qualified immunity protects government officials from civil trials and liability when their

conduct in performing discretionary functions "violates no "clearly established statutory or

constitutional rights of which a reasonable person would have known.' " Lassiter v. Alabama A &

M Univ., Bd. of Trustees, 28 F.3d 1146, 1149 (11th Cir.1994) (en banc) (quoting Harlow v.

Fitzgerald, 457 U.S. 800, 818, 102 S.Ct. 2727, 2738, 73 L.Ed.2d 396 (1982)). The district judge did

not grant summary judgment to the government defendants based on qualified immunity; the

magistrate judge did not mention this entitlement in his recommendation. Nevertheless, qualified

immunity, pled by all of the government defendants as an affirmative defense, should have been the

analysis used to grant them summary judgment on the facts in this case.

        Our circuit applies a two-part test to determine if the qualified immunity defense protects

a defendant government official. See Evans v. Hightower, 117 F.3d 1318, 1320 (11th Cir.1997).

First, the "defendant government official must prove that he was acting within the scope of his

discretionary authority when the alleged wrongful act occurred." Id. Second, if the defendant

official meets his burden, then the plaintiff must "demonstrate that the defendant violated clearly

established law based upon objective standards." Id. General propositions and abstractions do not

qualify for bright line, clearly established law. See Lassiter, 28 F.3d at 1150. "For qualified

immunity to be surrendered, pre-existing law must dictate, that is, truly compel (not just suggest or

allow or raise a question about), the conclusion for every like-situated, reasonable government agent

that what defendant is doing violates federal law in the circumstances." Id. By applying these
principles, we determine the entitlement of the marshal, the wardens, and the correctional officers

to qualified immunity.

A. Marshal

        The only evidence in the record that connects Harding to Wilson is her transportation of him

to MCJ and to court proceedings when he was a federal pretrial detainee.6 Our court has determined

that marshals' transporting of federal pretrial detainees is within the scope of their discretionary

authority. See Jordan v. Doe, 38 F.3d 1559, 1566 (11th Cir.1994). At the time that Harding

transported Wilson, however, no clearly established law would have informed a reasonable

government official that transporting a federal pretrial detainee to a local jail with which the

Marshals Service had an intergovernmental agreement was unconstitutional. See id. at 1566-67.

Accordingly, Harding was entitled to summary judgment based on qualified immunity.

B. Wardens

        Blankenship and Hall respectively were warden and assistant warden at MCJ while Wilson

was there. Although the scope of their responsibilities encompassed the daily administration of

MCJ, Wilson does not complain about the order, cleanliness, or food at MCJ, aspects of the daily

functioning of a jail. Instead, his contentions involve space: the lack of a law library and space for

exercise. There is no evidence in the record that Blankenship and Hall had control over these

aspects of MCJ.

       Federal pretrial detainees were housed at MCJ pursuant to an intergovernmental agreement

between the City of Montgomery and the Marshals Service, which paid a daily fee for federal


   6
    To the extent Wilson suggests that knowledge of the United States Marshals annual
inspection report on MCJ should be imputed to Harding, we find this speculation to be supported
by neither the facts nor the law. Even if she were aware of the inspection report, there is no
evidence whatsoever that Harding had any control over the operation of MCJ and the
confinement conditions there.
detainees housed there. A contracting officer for the Marshals Service and the local police chief

executed the intergovernmental agreement effective at the time that Wilson was housed at MCJ.

That agreement provided that MCJ would house thirty-two federal detainees a day at the request of

the Marshals Service.7 No mention is made of space or square footage per federal inmate or of

outdoor or indoor exercise. Neither Blankenship nor Hall was a party to this intergovernmental

agreement; they implemented its terms for the local government. Furthermore, the special report

filed at the request of the magistrate judge on behalf of the wardens and correctional officers at MCJ

states: "The United States Marshals Service is fully aware that [MCJ] has no area for outdoor

exercise and has no law library. The United States Marshals Service and the Federal Board of

Corrections inspect [MCJ] once every three (3) months." R1-14-2.

       Providing a law library and stocking it as well as building a larger space to house federal

detainees necessarily would involve the appropriation of funds. There is no evidence in the record

that Blankenship or Hall had any responsibility for or ability to cause such appropriation.8 See Hill


   7
    Concerning housing federal detainees at MCJ, the intergovernmental agreement in effect at
the time that Wilson was housed there provided:

               The LOCAL GOVERNMENT agrees to accept and provide detention space and
               services for thirty-two (32) Federal prisoners, (which includes 16 male and 12
               female Federal prisoners ... ) in USMS custody, each day upon the request of the
               U.S. Marshal at the Montgomery City Jail for a period of fifteen (15) years....

       R1-17, Exh. A, Intergovernmental Agreement (Oct. 1, 1991) at 4. During the time that
       Wilson was confined at MCJ, the two MCJ cellblocks used for federal prisoners were
       filled to capacity and housed 16 inmates in four, four-person cells.
   8
     The funds for building or improving local jails come from the local government and usually
involve taxing the citizens. See Moore v. Morgan, 922 F.2d 1553, 1556-57 (11th Cir.1991)
(local sheriff approached county commission to propose a referendum to decide if citizens would
incur a tax for a new jail to remedy the overcrowding problem at the existing jail); Hamm v.
DeKalb County, 774 F.2d 1567, 1569 (11th Cir.1985) (county provides the funding for the local
jail and participates in establishing the general operational procedures, while the jail is
supervised by the sheriff and county commissioners who set the general operational policies and
v. Dekalb Reg'l Youth Detention Ctr., 40 F.3d 1176, 1194 (11th Cir.1994) (stating that "[t]he critical

determination for imposing liability under section 1983 is ascertaining the particular official with

"final policymaking authority' " (quoting Jett v. Dallas Indep. Sch. Dist., 491 U.S. 701, 737, 109

S.Ct. 2702, 2723, 105 L.Ed.2d 598 (1989))). Additionally, creating a law library out of the existing

space would exacerbate the other problem about which Wilson complains: insufficient space for

exercise.

           Therefore, the record shows that the discretionary responsibilities of Blankenship and Hall

with respect to federal detainees consisted of daily administering MCJ pursuant to the

intergovernmental agreement between the Marshals Service and the local government and the local

regulations of that facility. There is no evidence that they did not do this or that they had any ability

to operate MCJ outside this circumscribed zone of discretionary authority regarding federal

detainees housed at MCJ. Even if these space concerns were within the scope of their discretionary

duties, we still conclude that Blankenship and Hall are protected by qualified immunity because

failure to provide a law library for the federal detainees housed there or specific square footage for

inmates to exercise violates no clearly established law for qualified immunity purposes, as we

clarify.

1. Denial of Access to Courts

           It is undisputed that there was no law library in MCJ and no access to a law library when

Wilson was detained there.9 He contends that this deprivation prevented him from filing his civil

rights case while he was at MCJ as well as defending his civil rights case. Wilson's sworn testimony



are responsible for jail conditions).
   9
    Inmates could keep legal materials in their cells and receive attorney calls and visits. Each
unit had a dayroom with a telephone that inmates could use to contact attorneys for legal
assistance or materials.
at the evidentiary hearing, however, failed to establish that he was concerned with any legal matter

other than his criminal case, for which he was represented by counsel. Therefore, the magistrate

judge concluded that Wilson suffered no prejudice from his lack of access to the courts while at

MCJ.

        "[T]he fundamental constitutional right of access to the courts requires prison authorities

to ... provid[e] prisoners with adequate law libraries or adequate assistance from persons trained in

the law." Bounds v. Smith, 430 U.S. 817, 828, 97 S.Ct. 1491, 1498, 52 L.Ed.2d 72 (1977). The

Supreme Court, however, has clarified that prisoners' contentions of deprivations of access to courts

must show actual injury as a "constitutional prerequisite." Lewis v. Casey, 518 U.S. 343, 351, 116

S.Ct. 2174, 2180, 135 L.Ed.2d 606 (1996); see Weaver v. Brenner, 40 F.3d 527, 533 (2d Cir.1994)

(recognizing that, when judicial decisions subsequently delineate that a right that generally appeared

to exist at the time of the government official's conduct did not actually exist, then "the conduct will

not subject the official to liability"). While Bounds guarantees the right of access to the courts under

the Fourteenth Amendment, prisoners have no inherent or independent right of access to a law

library or to legal assistance. See Lewis, 518 U.S. at 349-51, 116 S.Ct. at 2179-80. Instead, they

must show actual injury in the pursuit of specific types of nonfrivolous cases: direct or collateral

attacks on sentences and challenges to conditions of confinement.10 Id. at 355-57, 116 S.Ct. at 2182.

"Impairment of any other litigating capacity is simply one of the incidental (and perfectly

constitutional) consequences of conviction and incarceration." Id. at 355, 116 S.Ct. at 2182.

        With respect to access-to-court claims, Lewis clarifies that a plaintiff first must show actual

injury before seeking relief under Bounds. See Bass v. Singletary, 143 F.3d 1442, 1444 (11th


   10
     In Lewis, examples of actual injury regarding prospective or existing litigation were missing
filing deadlines or being prevented from presenting claims. See Lewis, 518 U.S. at 348, 116
S.Ct. at 2178.
Cir.1998). This essential standing requirement means that actions by prison officials that allegedly

violated an inmate's right of access to the courts must have impeded the inmate's pursuit of a

nonfrivolous, post-conviction claim or civil rights action. See id. at 1445. To prevail, a plaintiff

must provide evidence of such deterrence, such as a denial or dismissal of a direct appeal, habeas

petition, or civil rights case that results from actions of prison officials. See id. at 1446. Therefore,

in an access-to-courts claim, "a plaintiff cannot merely allege a denial of access to a law library or

adequate attorney, even if the denial is systemic." Sabers v. Delano, 100 F.3d 82, 84 (8th Cir.1996)

(per curiam). Rather, a plaintiff must demonstrate that the lack of a law library or inadequate access

to counsel hindered his "efforts to proceed with a legal claim in a criminal appeal, postconviction

matter, or civil rights action seeking to vindicate basic constitutional rights." Id.

         In this case, Wilson asserts that the lack of a law library at MCJ prevented him from

pursuing these civil rights claims and his civil forfeiture case. Aside from the magistrate judge's

determination that Wilson was involved solely with his criminal case while at MCJ, we find

Wilson's contentions to be meritless. Because Wilson did litigate his § 1983 and Bivens cases in

district court and on appeal, he cannot demonstrate that the prison officials prevented him from

pursuing these causes of action. See Bass, 143 F.3d at 1446. Additionally, Wilson's forfeiture case

is not a type of case that is included under the right of inmates' access to courts under Lewis, which

limits that right to direct or collateral appeals and civil rights cases. See Lewis, 518 U.S. at 355, 116

S.Ct. at 2182. The Supreme Court has reiterated that an in rem forfeiture action constitutes a civil

remedial sanction, which is not a classification of case recognized as included in the access-to-courts

right under Lewis. See United States v. Ursery, 518 U.S. 267, 277-78, 116 S.Ct. 2135, 2142, 135

L.Ed.2d 549 (1996). Therefore, Wilson has failed to show actual legal injury regarding either his

criminal conviction, because he was represented by counsel in that matter, or his civil rights
litigation, evidenced by this appeal, and Lewis and Ursery mandate that he has no standing for a

denial of an access-to-courts claim based on any injury regarding his civil forfeiture case. Thus,

even if they had discretionary authority to provide a law library at MCJ, Blankenship and Hall did

not violate Wilson's constitutional right of access to courts.11

2. Exercise

        Wilson complains that both outdoor and indoor exercise were unavailable to him while he

was housed at MCJ. It is undisputed that MCJ has no space or provision for outdoor exercise for its

inmates. Additionally, Wilson contends that he was unable to exercise inside MCJ because of the

lack of space resulting from the number of inmates there.

        In contrast to a sentenced prisoner, whose conditions of confinement are analyzed under the

Cruel and Unusual Punishment Clause of the Eighth Amendment, "the proper inquiry [for a pretrial

detainee] is whether [confinement] conditions amount to punishment of the [unadjudicated]

detainee" under the Due Process Clause of the Fourteenth Amendment. Bell v. Wolfish, 441 U.S.

520, 535 & n. 16, 99 S.Ct. 1861, 1872 & n. 16, 60 L.Ed.2d 447 (1979); see Villarreal v. Woodham,

113 F.3d 202, 207 (11th Cir.1997) (recognizing that confinement of pretrial detainees is a "necessary

restriction" to ensure their presence in court).

                Not every disability imposed during pretrial detention amounts to "punishment" in
        the constitutional sense, however.... And the fact that such detention interferes with the
        detainee's understandable desire to live as comfortably as possible and with as little restraint
        as possible during confinement does not convert the conditions or restrictions of detention
        into "punishment."

Bell, 441 U.S. at 537, 99 S.Ct. at 1873. In analyzing confinement conditions about which a pretrial

detainee complains, a court must decide whether the detention officials intentionally imposed the


   11
     We further note that MCJ "has built a new law library for prisoners since this appeal was
filed," which Wilson's appellate counsel acknowledges could render this issue "moot."
Appellant's Supplemental Brief at 9.
restriction for a punitive purpose or whether it is reasonably incidental to a legitimate government

objective. See id. at 538-39, 99 S.Ct. at 1873-74; see Villarreal, 113 F.3d at 207. "If a restriction

is not reasonably related to a legitimate goal—if it is arbitrary or purposeless—a court may infer that

the purpose of the government action is punishment." Lynch v. Baxley, 744 F.2d 1452, 1463 (11th

Cir.1984). Additionally, our court evaluates particular pretrial detainee complaints against the

totality of confinement conditions to determine if there is constitutional deficiency. See Hamm v.

DeKalb County, 774 F.2d 1567, 1575-76 (11th Cir.1985).

        As we have explained, there is no evidence in this record to show that Blankenship or Hall

had any authority or ability to create a secure space at MCJ for outdoor exercise for inmates.

Principally, this is because the local government is responsible for appropriating the funds for

building such jail outdoor exercise space. Under the analysis prescribed by Bell, there is no

evidence whatsoever in the record that Wilson or any other inmate at MCJ was denied outdoor

exercise by Blankenship or Hall as punishment. Instead, these wardens were implementing the

legitimate government purpose of housing federal detainees pursuant the terms of the

intergovernmental agreement between the Marshals Service and the local government. The Court's

decision in Bell considered the relatively short stay of federal pretrial detainees at a facility such as

MCJ. See Bell, 441 U.S. at 543, 99 S.Ct. at 1876. Following Bell, the former Fifth Circuit accorded

no relief at a similar institution housing federal pretrial detainees where "[t]here was no outdoor

exercise."12 Jones v. Diamond, 636 F.2d 1364, 1374 (5th Cir. Jan. 1981) (en banc). We conclude


   12
     In a case that predated Bell, we are cognizant that the former Fifth Circuit found that pretrial
detainees should not be incarcerated continuously "in an institution designed to punish, where
outdoor recreation is reasonably possible." Miller v. Carson, 563 F.2d 741, 750 (5th Cir.1977).
Rather than mandating immediate outdoor recreation, however, the Miller court recognized that
such outdoor exercise "may not be immediately attainable because of lack of resources" and
stated that this was "a goal toward which the jail authorities should strive." Id. Thus, Miller did
not require that every pretrial detainee have an automatic constitutional right to outdoor exercise,
that not only does the record fail to show that Blankenship and Hall, as wardens at MCJ, had

discretionary authority to provide outdoor exercise for Wilson or that the lack of such exercise was

to punish him, but also that no clearly established constitutional law required that Wilson have

immediate access to outdoor exercise during the time that he was at MCJ, where no such facilities

existed, and his confinement at MCJ was brief.

        Wilson also complains that he was unable to exercise inside MCJ in the limited space

available to him. Hall's affidavit explains that Wilson and other inmates were released from their

cells into a larger, open area, or dayroom, containing a telephone and television for inmates' use, at

5:00 A.M. and that they remained there until 10:00 P.M., when they returned to their cells for the

night. See R1-14, Hall Affidavit at 1-2. This open area "provides space where the inmates may

participate in exercises such as push-ups, sit-ups and limited jogging, etc."13 Id. at 2; see Jones, 636

F.2d at 1373 (noting that there was limited room for indoor exercise and that inmates did push-ups

"as their only form of exercise in the jammed cells and day rooms"). Wilson states that the dayroom

consisted of approximately 240 square feet of floor space, which he shared with fifteen inmates,

affording approximately fifteen square feet of floor space per man. See R1-35-1; id. App. B,



and continuous incarceration is distinct from brief detention periods. We further note that the
defendants in Miller were the county sheriff as well as city and state officials charged with
oversight of the prison system and appropriation of local and state funds for building prisons and
improvements to existing prisons and not the warden, who is charged with the daily
administration of the prison. See id. at 744 & n. 2 & 3. Furthermore, because it predated Bell,
which instructs that courts must analyze confinement conditions of pretrial detainees to
determine if the intent is to punish or if the condition is incidental to a legitimate government
purpose, Miller was not considered under Bell, which directs our review in this case.
   13
     A Marshals Service inspection report states "there is ample room in the day room areas for
inmates to do exercises." Government Exh. 1-7. Additionally, federal detainees, like other
inmates housed at MCJ, also engage in indoor work detail, which involves sweeping, mopping,
and scrubbing their cells, the common areas, and hallways that they occupy on a daily basis. See
R1-14, Exh. B at 10 (MCJ Standard Minimum Rules and Regulations). We note that these
activities provide some exercise.
Wilson Affidavit at 1. He further represents that "even if it would be feas[i]ble to ex[er]cise in this

area, it would only annoy the individuals using the phone, and obstruct the others['] v[ie]w of T.V.

and could easily escalate into violent physical confrontations," R1-35-1, and that "[t]his area was

sever[e]ly over cro[w]ded under the Federal Regulations," id. App. B, Wilson Affidavit at 1.

        Despite Wilson's contentions of overcrowding, we note that he does not represent that there

were more than sixteen inmates in the dayroom, which was the maximum number specified in the

intergovernmental agreement between the Marshals Service and the local government. Furthermore,

we have not granted relief for more crowded conditions than Wilson experienced at MCJ in a facility

that housed both pretrial detainees and convicted prisoners. See, e.g., Hamm, 774 F.2d at 1569

("During Hamm's incarceration there, the jail's population at times exceeded the facility's design

capacity."). In Bell, the Supreme Court clarified that the relative brevity of pretrial detainees'

confinement allows spacial confinement that involves "genuine privations and hardship," which

might be questionable under the Due Process Clause if they continued "over an extended period of

time." Bell, 441 U.S. at 542, 99 S.Ct. at 1876. The Court also stated that federal court decisions

concerning minimum inmate space requirements as well as purported standards recommended by

various groups with expertise in correctional institutions may set goals, but that "they simply do not

establish the constitutional minima."14 Id. at 543 n. 27, 99 S.Ct. at 1876 n. 27. Recognizing the Bell

mandate, "we set no space standards," Jones, 636 F.2d at 1376, in a similar institution where the

dayroom sometimes afforded "little more than six square feet per inmate." Id. at 1374. Our court


   14
     Even "recommendations of the Federal Corrections Policy Task Force of the Department of
Justice regarding conditions of confinement for pretrial detainees are not determininative of the
requirements of the Constitution." Bell, 441 U.S. at 543 n. 27, 99 S.Ct. at 1876 n. 27 (emphasis
added). Consequently, the Marshals Service MCJ inspection report, relevant to the time that
Wilson was at MCJ, does not show a constitutional violation when it notes that the dayroom was
not in compliance with 35 square feet per inmate recommended by the Marshals Service. See
Government Exh. 2 at 2.
further has concluded that "[i]t is equally clear that the due process clause does not purport to

regulate the general conditions and quality of life in the country's jails, and that the courts should

not attempt to make "judgment calls' to determine which of various marginally different conditions

might be more appropriate." Hamm, 774 F.2d at 1573.

         Rather than complaining that fifteen square feet per inmate is insufficient space to do

exercises such as push-ups, sit-ups, or jogging in place, Wilson speculates that such exercises may

annoy the other inmates with the potential for physical confrontations. There is no evidence in this

record that any altercation occurred as a result of Wilson's attempted indoor exercising during his

stay at MCJ. Thus, Wilson has presented no documented reason that he could not have engaged in

indoor exercises while he was at MCJ, and he has not shown that Blankenship or Hall prevented him

from doing so for a punitive purpose. To the extent that Wilson represents that he developed high

blood pressure because of the lack of an ability to exercise at MCJ, his medical history, attached to

the special report filed on behalf of the wardens and correctional officers, shows that he was

suffering from high blood pressure when he entered MCJ. His medical records while at MCJ further

evidence that he received medication and was treated for his ailments while there. Thus, Wilson's

high blood pressure was not caused by his detention at MCJ and his alleged inability to exercise

there.

         In addition to having no discretionary authority to fund and to build an secure outdoor

exercise facility at MCJ or to deviate from the specifications of the intergovernmental agreement

between the Marshals Service and the local government as to the number of federal detainees housed

at MCJ with the resulting implications for inmate space there, Blankenship and Hall violated no

clearly established law in not providing Wilson outdoor exercise while he was at MCJ or affording

him more space for indoor exercise. Applying the Bell standard to confinement conditions, such as
space, is "exceedingly difficult and does not provide clear results," which makes qualified immunity

appropriate. Hamm, 774 F.2d at 1573. Moreover, states, not wardens, "can improve the quality and

quantity"of such conditions by "increasing and properly administering the amount of money they

spend on a detention facility"; "courts in most instances may not interfere with a state's decision to

provide detainees with a reasonable level and quality of food, living space, and medical care." Id.

Additionally, under a totality of confinement conditions analysis, Wilson's complaints are few in

comparison to other cases where we have not given relief because we determined that the

confinement conditions were not constitutional violations. See, e.g., id. at 1569-70 (noting that

objectionable confinement conditions at county jail included overcrowding, sleeping on tables or

the floor, unsanitary floor and linens, occasional foreign objects in the food). On the facts of this

case, Blankenship and Hall are entitled to qualified immunity.15

C. Correctional Officers

        Wilson contends that correctional officers Parks and Hopkins also denied him access to a law

library and exercise as well as placed him in disciplinary isolation without proper bedding. There

is no evidence in the record that Parks or Hopkins had any discretionary authority regarding

implementing policies or procedures at MCJ; consequently, they were not responsible for the lack

of a law library or exercise space at MCJ. As we additionally have discussed, the lack of a law


   15
     We note that our decision would be the same under an Eighth Amendment analysis
applicable to the brief time that Wilson returned to MCJ after his conviction and before he was
moved to his designated federal penitentiary to serve his sentence. Our court has held that the
minimum standard of the Due Process Clause relative to basic necessities, such as living space,
"is the same as that allowed by the eighth amendment for convicted persons." Hamm, 774 F.2d
at 1574. "The Supreme Court ... has not set forth a standard for determining what level of
necessities the due process clause absolutely requires." Id. Consequently, in addition to having
no ability to create exercise space at MCJ as part of their discretionary responsibilities,
Blakenship and Hall violated no clearly established law under the Eighth Amendment with
respect to Wilson during the time that he was at MCJ, which also would entitle them to qualified
immunity.
library, outdoor exercise, or more space for indoor exercise did not violate clearly established law

as to Wilson's constitutional rights while he was at MCJ. Accordingly, Parks and Hopkins are

entitled to qualified immunity concerning these issues. We limit our analysis to Wilson's complaints

concerning his disciplinary isolation.

        Wilson represents that, on two separate occasions, Parks and Hopkins each placed him in

disciplinary isolation as sanctions for his misconduct.16 See R1-35, App. B, Wilson Affidavit at 1.

He further states that he "was forced to sleep on a bare floor, which was both degrading and

inhumane." Id. at 1. The magistrate judge ordered Hopkins to respond to Wilson's allegations.

Hopkins explained that she placed Wilson in an isolation cell because he was inciting other inmates

to disobey an order to lower the noise in their cellblock and that it was her professional opinion that

he had to be removed to maintain security in the cellblock. See R1-39, Hopkins Affidavit at 1-2.

She further avers that MCJ inmates who remain in isolation are given bedding and that Wilson was

not required to sleep on the floor. Id. In a report describing the incident to Warden Hall, Hopkins

states that Wilson was not calm when her shift terminated and that it was the responsibility of the

next shift to provide bedding for inmates who remained in isolation after lock down and lights out.

See R1-38, Exh. A. Even accepting Wilson's account that he was not provided bedding in the

isolation cell, the correctional officer on duty at lock down and lights out would be the individual

who allegedly deprived Wilson of bedding and not Hopkins. Additionally, it is unclear from the

record whether Wilson actually spent the night or several hours in the isolation cell. We also are


   16
     Wilson has not placed in the record the specifics of his alleged disciplinary isolation by
Parks. Because Wilson "bear[s] the responsibility of ensuring that the record is complete," and
he "has given us no reason to believe he was unable to do so," we are unable to address his
allegations relating to Parks. United States v. Walker, 839 F.2d 1483, 1485 n. 2 (11th Cir.1988)
(per curiam). Therefore, Parks is entitled to qualified immunity because we will not hold a
government official personally liable for compensatory and punitive damages based on mere
allegations. See Lassiter, 28 F.3d at 1149-50.
mindful that our court has not found an inmate's sleeping on a table while in confinement, but not

isolation, not to be violative of any constitutional rights. See Hamm, 774 F.2d at 1569.

        Significantly, Wilson was placed in disciplinary isolation to quell a disturbance that he was

causing on the cellblock at night. "[P]reserving internal order and discipline are essential goals that

may require limitation or retraction of the retained constitutional rights of both convicted prisoners

and pretrial detainees." Bell, 441 U.S. at 546, 99 S.Ct. at 1878; see Hamm, 774 F.2d at 1573

("Legitimate restraints may stem from the state's need to manage the detention facility and maintain

security."). Prison officials have "wide-ranging deference in the adoption and execution of policies

and practices that in their judgment are needed to preserve internal order and discipline and to

maintain institutional security." Bell, 441 U.S. at 547, 99 S.Ct. at 1878. Because courts are not in

a position to evaluate urgent problems that occur in prison administration, we do not second-guess

prison officials on matters that they are better equipped to handle under the exigencies of an internal

disturbance. See id. at 531, 99 S.Ct. at 1870. Wilson's temporary placement in disciplinary isolation

for the legitimate purpose of quieting him on the facts of this record was not unconstitutional even

without bedding and did not violate any clearly established law at the relevant time. Accordingly,

we conclude that Parks and Hopkins are entitled to qualified immunity concerning Wilson's

placement in disciplinary isolation.17

                                         III. CONCLUSION

        In this Bivens and § 1983 case, Wilson has alleged that a federal marshal, MCJ wardens and


   17
     To the extent that Wilson suggests that he was deprived of due process because he was
confined in disciplinary isolation without a hearing, "the Due Process Clause does not directly
protect an inmate from changes in the conditions of his confinement." Chandler v. Baird, 926
F.2d 1057, 1060 (11th Cir.1991). Specifically, the Due Process Clause does not establish " "an
interest in being confined to a general population cell, rather than the more austere and
restrictive administrative segregation quarters.' " Id. (quoting Hewitt v. Helms, 459 U.S. 460,
466, 103 S.Ct. 864, 869, 74 L.Ed.2d 675 (1983)).
correctional officers violated his constitutional rights as to access to courts, exercise, and

disciplinary isolation. As we have explained, all of these defendants-appellants are entitled to

qualified immunity. On this basis, the grant of summary judgment to defendants-appellants is

AFFIRMED.